Citation Nr: 1537734	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-15 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the November 17, 2005 decision of the Board of Veterans' Appeals (Board) denying entitlement to service connection for a low back disorder.

(The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965.

This matter is before the Board as an original action on a motion made in September 2010, in which the moving party alleged CUE in a November 17, 2005 Board decision that reopened the claim of entitlement to service connection for a back disorder and denied that claim on the merits.  A separate Board decision is being issued on this matter pursuant to BVA Directive 8430, § 14(c)(4) (motions alleging CUE in prior Board decisions are an exception to the general rule that all issues will be addressed in a single Board decision).


FINDINGS OF FACT

1. In a November 17, 2005 decision, the Board denied the Veteran's claim for service connection for a back disorder.
 
2. The Veteran has failed to establish any kind of error of fact or law in the November 17, 2005 Board decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSION OF LAW

The November 17, 2005 Board decision that denied entitlement to service connection for a back disorder was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2015); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404, 20.1411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

A CUE motion is not an appeal and, with certain exceptions, is not subject to the provisions of 38 C.F.R. Parts 19 and 20 which relate to the processing and disposition of appeals.  38 C.F.R. § 20.1402.  Neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b), nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and (b).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  Review for CUE must be based on the record and the law that existed when the Board decision was made.  38 C.F.R. § 20.1403(b).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Under the law in effect at the time of the November 2005 Board decision, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2005); 38 C.F.R. § 3.303 (2005).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

At the time of the November 2005 Board decision, the Board reopened the claim of entitlement to service connection for a back disorder and denied it on the merits.  The Board's reasons and bases contained facts relevant to both the reopening aspect of the decision and the Board's decision on the merits.  The evidence of record at the time of the Board decision can be summarized as follows: service treatment records included in-service complaints of back pain, variously diagnosed as muscle spasm and low back strain; a separation examination report revealed normal clinical findings of the Veteran's back; there was post-service evidence of a back disability; and the record contained both positive and negative opinions as to whether the post-service back disability was related to the in-service complaints of back pain.  

The first post-service evidence pertaining to the Veteran's back disability was a December 1966 treatment record, which revealed that he had a lumbosacral strain associated with a work-related injury that day.  The Veteran was seen in 1969 and reported lower back discomfort.  Subsequent medical records also attributed the Veteran's back disorder to another work-related injury in 1972.  

Private medical records from 1984 and 1985 show that the Veteran underwent back surgeries to repair his herniated discs.  It was indicated in a February 1984 hospital note that his back difficulties had onset in 1972.  Private medical records from the 1990s also indicated that the Veteran sought continuous treatment for his back problems, underwent additional back surgery, and that his back problems started in the 1970s when he slipped at work and experienced low back pain.  

Specifically, with respect to nexus evidence, the Veteran submitted a December 2002 letter from Dr. MAM who opined that the Veteran's current back disorder originated in service.  According to him, the Veteran's back disability clearly began after a shipboard accident that occurred while the Veteran was on active duty and incurred a strain injury; no X-rays were taken and the Veteran was treated in the sick bay for a strain.  In 7arriving at this conclusion, he considered the Veteran's medical history back into the 1960s and his treatments for his back in service.  

A June 2004 orthopedic examiner, in her report, included consideration of the Veteran's medical history and in-service and post-service records, to include his self-reported history of his fall during service aboard a ship and his statements that he has had chronic back problems since that time.  She ultimately provided a negative nexus opinion, explaining that the Veteran's previous back sprains appeared to be "isolated and always related to some type of activity" and pointing out that the three incidents in service were documented as sprains; these resolved by the time of discharge.  She also noted that the Veteran was in the Reserves for six years following  his discharge from service without any back problems documented during that time.  

Also included in the record was a February 2005 VA examiner's opinion that it was less likely than not that the Veteran' back disorder was related to an incident in service.  After considering the Veteran's medical history, to include notations of back pain in service, the medical status of his back upon separation examination (normal), and his extensive post-service back history, this examiner agreed with the opinion of the June 2004 clinician, noting that the first evidence of any back problem for the Veteran was in August 1964 (but that he was able to return to duty).  The Veteran reported to two other occasions to sick bay for his back and returned to duty each time.  Upon separation, his back was normal.  Thus, the examiner concluded that the Veteran's back problems during active duty were relatively minor and resolved by the time of separation.  

In its November 2005 decision, as the outcome of the case hinged on the nexus element, the Board weighed the evidence for and against the claim, and concluded that the preponderance of the evidence was against the claim, ultimately based on a finding that the February 2005 examiner's opinion was more probative than the December 2002 opinion from Dr. MAM.  Dr. MAM did not clearly attribute the Veteran's back disorder to service, rather only to the Veteran's account of trauma in service, thus he was unable to medically substantiate his reasoning for causation.  The Board pointed out that Dr. MAM did not discuss the Veteran's post-service history of work injuries sustained in 1966 or 1972.  The Board ultimately found that Dr. MAM's opinion was both equivocal and speculative and did little more than propose that it is possible that the Veteran has a back disorder due to service.  The Board explained that the February 2005 VA opinion considered the Veteran's in-service complaints and the normal findings at separation, and concluded, based on a consideration of relevant in-service and post-service history, that it was less likely than not that the Veteran's back disorder was related to an incident in service.  

In his September 2010 motion, the Veteran alleged that the Board, in its November 2005 decision, "failed to recognize" that he, within nine months from service discharge, injured his back in December 1966 (lumbosacral strain), and that this was the same condition that he was treated for in service in 1965.  He points out that he sought and was treated for a back condition within one year of release from active duty; this condition was more likely than not due to the first treatment in 1965 and thus contributed to his work-related injury in 1966.  In this motion, the Veteran acknowledged that the Board, at the time of its November 2005 decision, reviewed the Veteran's in-service back complaints, the results of his 1965 separation examination (e.g., back was normal), and post-service records from Dr. CFB (covering period from 1966 to 1980, including the December 1966 entry).  Indeed, the Veteran has acknowledged that the Board has considered relevant facts but ended up with a different conclusion.  

The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b); see also Disabled Am. Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000) (finding the specificity requirement reasonable, though invalidating a prior version of the regulation on other grounds).

The arguments advanced by the Veteran allege CUE with the requisite specificity, see Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003), and the Board will adjudicate the merits of the CUE motion.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of CUE due to the pleading deficiency from the denial of CUE on the merits).

Based on a review of the November 2005 Board decision, in light of the relevant laws and facts presented at the time of the determination, the Board finds that this determination did not contain CUE.

The Veteran's argument is equivalent to an argument that the November 2005 Board decision improperly weighed and evaluated the evidence of record.  The Veteran avers that the Board "failed to recognize" that his injury in December 1966 was the "same condition" that he was treated for in service in 1965; therefore, he argues, the Board should have found that his back disability had its onset in service.  As explained above, the Board, in its November 2005 decision, considered all of these facts (which are undisputed by the Veteran) and weighed the evidence of record, both positive and negative, and determined that the preponderance of the evidence was against the claim.  In other words, the Board found the evidence suggesting that the Veteran's back injuries in service were unrelated to the December 1966 injury to be the most probative with respect to establishing the causal or nexus element.  The Veteran, by his motion, is contending the same type of argument which was previously contained in the record before the Board in November 2005, either with lay statements or with the December 2002 letter from Dr. MAM - that his current back disability had its onset in service.  He has not alleged that the correct facts were not before the Board nor has he alleged that there was an incorrect application of the law.  His disagreement is with the weight, or persuasive value, that the Board has assigned to the nexus evidence in its November 2005 decision.  

An argument that the Board improperly weighed the evidence can never rise to the stringent definition of CUE.  38 C.F.R. § 20.1403(d)(3); see Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  The Veteran has not shown that, but for the incorrect application of statutory or regulatory provisions, the outcome of the claim would have been manifestly different.  Therefore, the Board concludes that there was no CUE in the November 17, 2005 Board decision that denied service connection for a back disorder, and the CUE motion must therefore be denied.  The benefit of the doubt rule is not for application.  38 C.F.R. § 20.1411(a).


ORDER


The motion to revise or reverse the November 17, 2005 Board decision, denying entitlement to service connection for a back disorder, based on an allegation of CUE in that decision, is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


